Citation Nr: 0521811	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-10 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to assignment of a rating in excess of 10 
percent for service-connected recurrent corneal erosion, 
right eye, secondary to foreign body injury.

2.  Entitlement to service connection for left eye disability 
secondary to service-connected right eye disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who served on active 
duty from September 1972 to September 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The veteran filed a January 2003 notice of 
disagreement contesting the initial rating, and the RO issued 
a December 2003 statement of the case.  The veteran completed 
his appeal with a February 2004 substantive appeal.  In 
November 2004, the Board remanded the appeal for a 
videoconference hearing, and in May 2005, the veteran 
testified before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran underwent a March 2002 VA examination pursuant to 
his claim of service connection for a right eye disability.  
The veteran reported that his right eye became irritated 
approximately three to four times a year.  After the grant of 
service connection in June 2002 and the assignment of a 10 
percent rating, the veteran recently testified that he 
experienced right eye exacerbations six or seven days a 
month.  He also had to be hospitalized in June 2004 due to 
swelling of the right eye.  The veteran contends that the 
chronic eye inflammations are due to conjunctivitis, and that 
the in-service injury had made the right eye susceptible to 
such infections.  Implicit in the veteran's statements and 
testimony are assertions that not all symptoms associated 
with the right eye disability have been considered and also 
that the severity of the right eye disability has increased 
since the last VA examination.  While a new examination is 
not required simply because of the time which has passed 
since the last examination, VA's General Counsel has 
indicated that a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995). 

The Board also notes that secondary service connection for 
left eye disability was denied by rating decision in August 
2004.  38 C.F.R. § 3.310.  The veteran offered testimony 
regarding the left eye at the May 2004 Board hearing, and the 
transcript of that hearing constitutes a timely notice of 
disagreement to the August 2004 rating decision.  Appropriate 
action, including issuance of a statement of the case, is 
therefore necessary with regard to the left eye disability 
issue so that the veteran may have the opportunity (if he so 
desires) to complete an appeal on this issue by filing a 
timely substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 19.26; Manlincon v. West, 12, Vet.App. 238 (1999).  

Accordingly, this case is REMANDED for the following actions:
 
1.  The veteran should be scheduled 
for a VA ophthalmology examination to 
ascertain the extent and severity of 
his service-connected right eye 
disability (recurrent corneal erosion) 
and the nature and etiology of any 
current left eye disability.  It is 
imperative that the claims file be 
made available to and be reviewed by 
the examiner in connection with the 
examination.  The examiner should 
consider whether any conjunctivitis is 
due to the recurrent corneal erosion, 
and comment on the manifestation of 
any other right eye problem due to the 
veteran's in-service injury.  All 
appropriate diagnostic testing should 
be performed to determine impairment 
of visual acuity of both eyes.  The 
examiner should also clearly report 
any current left eye disorder(s) and 
offer an opinion as to whether any 
current left eye disorder is 
proximately due to or caused by, or 
aggravated by, the service-connected 
right eye disability.  

2.  After undertaking any additional 
development which may be necessary 
with regard to the left eye service 
connection issue, the RO should issue 
a statement of the case on this issue 
so that the veteran may have the 
opportunity to complete an appeal on 
this issue if he so desires.  

3.  With regard to the right eye 
disability rating issue, after 
completion of the above and any 
additional development that the RO may 
deem necessary, the RO should review 
the record and determine if a higher 
rating should be assigned under any 
diagnostic criteria applicable to the 
symptoms which VA examination shows to 
be associated with the disability.  
The RO should furnish the veteran and 
his representative an appropriate 
supplemental statement of the case and 
an opportunity to respond.  

After completion of the above actions, the case should be 
returned to the Board for appellate review of all issues 
which may be in proper appellate status. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




